Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13G dated October 27, 2008 (including amendments thereto) with respect to the Common Stock of PharmAthene, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:October 27, 2008 HUMMINGBIRD MICROCAP VALUE FUND, LP By: Hummingbird Capital, LLC General Partner By: /s/ Paul D. Sonkin Paul D. Sonkin Managing Member HUMMINGBIRD VALUE FUND, LP By: Hummingbird Capital, LLC General Partner By: /s/ Paul D. Sonkin Paul D. Sonkin Managing Member HUMMINGBIRD SPAC PARTNERS, LP By: Hummingbird Capital, LLC General Partner By: /s/ Paul D. Sonkin Paul D. Sonkin Managing Member HUMMINGBIRD MANAGEMENT, LLC By: /s/ Paul D. Sonkin Paul D. Sonkin Managing Member HUMMINGBIRD CAPITAL, LLC By: /s/ Paul D. Sonkin Paul D. Sonkin Managing Member /s/ Paul D. Sonkin PAUL D.
